PER CURIAM.
There has been filed in this cause a judgment of the Board of Governors of The Florida Bar suspending the respondent Benjamin Cohen from the practice of law in Florida until July 1, 1967 and thereafter until he shall demonstrate his rehabilitation.1 The suspension arises out of his conviction for violating Title 26, U.S. Code, Sec. 7201, a felony.
Since the filing of the foregoing judgment in this Court, we have been advised that the said Benjamin Cohen is still serving an 18 month sentence for such offense of tax evasion.
This cause is continued until such time as the said respondent is released from-imprisonment. At such time, on proper motion, this Court will consider and act upon the final judgment of the Board of Governors. In the meantime, the order of this Court of January 6, 19672 shall continue in full force and effect.
It is so ordered.
O’CONNELL, C. J., and THOMAS, ROBERTS, DREW and THORN AL, JJ., concur.

. Previous orders in this case appear in 191 So.2d 49 and 193 So.2d 435.


. 193 So.2d 435.